

116 HR 3033 IH: H–4 Employment Protection Act of 2019
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3033IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Ms. Eshoo (for herself, Ms. Lofgren, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to continue to apply the rule entitled Allowing Certain H–4 Dependent Spouses to Apply for Employment Authorization, and for other purposes.
	
 1.Short titleThis Act may be cited as the H–4 Employment Protection Act of 2019. 2.Employment authorization for certain spouses of H–1B nonimmigrantsThe Secretary of Homeland Security may not amend or repeal the rule entitled Allowing Certain H–4 Dependent Spouses to Apply for Employment Authorization (8 C.F.R. 214, 275), and shall continue to apply such rule as in effect on May 26, 2015.
		